Mr. Justice Blanco Lugo,
concurring.
Only our respect for the findings of fact of the trial judge and the limited scope of the writ of review issued by this Court, oblige me to concur in affirming the judgment. However, I can not keep from pointing out the conclusion which I reached after a careful reading of the transcript of evidence to' the effect that the accident, with its final consequences, occurred when the minor plaintiff fell from a tree and not in the way in which the trial court found proved.
It always seems proper to repeat that the mission of weighing the. evidence which devolves upon the trial courts is a very delicate one. Purely humanitarian consideration, such as that which concerns an injured minor before an insurance company which has issued a policy with high limits, should not weigh in the trier’s mind when the panorama of facts decisively tends to support the absence of civil liability.